Exhibit 10.1

 

TESSCO TECHNOLOGIES INCORPORATED
SECOND AMENDED AND RESTATED 1994 STOCK AND INCENTIVE PLAN

 


SECTION 1.


PURPOSE


 

The purpose of the TESSCO Technologies Incorporated Second Amended and Restated
1994 Stock and Incentive Plan (the “Plan”) is to attract and retain outstanding
individuals as Key Employees of TESSCO Technologies Incorporated, a Delaware
corporation (the “Company”), and its Affiliates and to motivate such individuals
to achieve the long-term performance goals of the Company by providing
incentives to such individuals in the form of stock ownership or monetary
payments based on the value of the capital stock of the Company or its financial
performance, or both, on the terms and conditions set forth herein.

 


SECTION 2.


DEFINITIONS


 

As used in the Plan and unless the context clearly indicates otherwise, the
following terms shall have the respective meanings set forth below:

 


(A)           “AFFILIATE” SHALL MEAN ANY ENTITY THAT IS CONTROLLED DIRECTLY OR
INDIRECTLY BY THE COMPANY.


 


(B)           “AWARD” SHALL MEAN ANY OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK, RESTRICTED STOCK UNIT OR PERFORMANCE AWARD GRANTED UNDER THE
PLAN.


 


(C)           “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN AGREEMENT, CONTRACT OR
OTHER INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD GRANTED UNDER THE PLAN.


 


(D)           “BENEFICIARY” SHALL MEAN THE PERSON DESIGNATED BY THE PARTICIPANT,
ON A FORM PROVIDED BY THE COMPANY, TO EXERCISE THE PARTICIPANT’S RIGHTS IN
ACCORDANCE WITH SECTION 7(F) OF THE PLAN IN THE EVENT OF DEATH OR, IF NO SUCH
PERSON IS DESIGNATED, THE ESTATE OR PERSONAL REPRESENTATIVE OF SUCH PARTICIPANT.


 


(E)           “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(F)            “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(G)           “COMMISSION” SHALL MEAN THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR ANY SUCCESSOR AGENCY.


 


(H)           “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS.  THE COMMITTEE SHALL BE COMPOSED OF TWO OR MORE DIRECTORS, ALL OF
WHOM SHALL BE “DISINTERESTED PERSONS” WITHIN THE MEANING OF RULE 16B-3 AND
“OUTSIDE DIRECTORS” WITHIN THE MEANING OF SECTION 162(M)(4)(C) OF THE CODE AND
ANY REGULATIONS ISSUED THEREUNDER.


 


(I)            “DISABILITY” SHALL MEAN A TOTAL AND PERMANENT DISABILITY WITHIN
THE MEANING OF THE COMPANY’S LONG-TERM DISABILITY PLAN, AS AMENDED FROM TIME TO
TIME.


 


(J)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 

--------------------------------------------------------------------------------



 


(K)           “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO ANY PROPERTY
(EXCLUDING THE SHARES OR OTHER SECURITIES), THE FAIR MARKET VALUE OF SUCH
PROPERTY DETERMINED BY SUCH METHODS OR PROCEDURES AS SHALL BE ESTABLISHED FROM
TIME TO TIME BY THE COMMITTEE, AND WITH RESPECT TO ANY SHARES OR OTHER
SECURITIES, THE LAST REPORTED SALE PRICE OF THE SHARES OR OTHER SECURITIES ON
ANY NATIONAL SECURITIES EXCHANGE OR QUOTATION SYSTEM PROVIDING SUCH INFORMATION
ON THE DAY PRIOR TO THE DATE OF THE DETERMINATION OR, IF NOT LISTED ON ANY SUCH
EXCHANGE OR QUOTATION SYSTEM, THE AVERAGE OF THE BID AND ASKED PRICES OF THE
SHARES OR OTHER SECURITIES AS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS AUTOMATED QUOTATION SYSTEM (“NASDAQ”) AS OF THE DAY PRIOR TO THE DATE OF
THE DETERMINATION OF THE FAIR MARKET VALUE OR, IF NOT LISTED ON NASDAQ, THE FAIR
MARKET VALUE OF THE SHARES OR OTHER SECURITIES AS OF THE DAY PRIOR TO THE DATE
OF SUCH DETERMINATION AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OR
THE COMMITTEE.


 


(L)            “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION GRANTED UNDER
SECTION 7(A) OF THE PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS OF
SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION THERETO.


 


(M)          “KEY EMPLOYEE” SHALL MEAN ANY OFFICER OR OTHER EMPLOYEE OF THE
COMPANY OR OF ANY AFFILIATE WHO IS DESCRIBED IN SECTION 6.


 


(N)           “NON-QUALIFIED OPTION” SHALL MEAN AN OPTION GRANTED UNDER
SECTION 7(A) OF THE PLAN THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


 


(O)           “OPTION” SHALL MEAN AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED
STOCK OPTION.


 


(P)           “PARTICIPANT” SHALL MEAN A KEY EMPLOYEE OR NON-EMPLOYEE DIRECTOR
WHO IS DESIGNATED TO BE GRANTED OR HAS RECEIVED AN AWARD UNDER THE PLAN.


 


(Q)           “PERFORMANCE AWARD” SHALL MEAN ANY AWARD GRANTED UNDER
SECTION 7(D) OF THE PLAN.


 


(R)            “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR GOVERNMENT OR POLITICAL SUBDIVISION THEREOF.


 


(S)           “RELEASED SECURITIES” SHALL MEAN RESTRICTED STOCK WITH RESPECT TO
WHICH ALL APPLICABLE RESTRICTIONS HAVE EXPIRED, LAPSED OR BEEN WAIVED.


 


(T)            “RESTRICTED STOCK” SHALL MEAN ANY SHARES GRANTED AND ISSUED UNDER
SECTION 7(C) OF THE PLAN.


 


(U)           “RESTRICTED STOCK UNIT” SHALL MEAN ANY AWARD GRANTED UNDER
SECTION 7(C) OF THE PLAN THAT IS DENOMINATED IN SHARES.


 


(V)           “RESTRICTION PERIOD” SHALL MEAN, WITH RESPECT TO RESTRICTED STOCK
OR RESTRICTED STOCK UNITS, THAT PERIOD OF TIME DETERMINED BY THE COMMITTEE
PURSUANT TO SECTION 7(C).


 


2

--------------------------------------------------------------------------------



 


(W)          “RETIREMENT” SHALL MEAN TERMINATION OF A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY OR ANY AFFILIATE AT HIS OR HER “NORMAL RETIREMENT DATE” AS
DEFINED IN THE COMPANY’S RETIREMENT SAVINGS PLAN OR ANY SUCCESSOR PLAN.


 


(X)            “TERMINATION” SHALL MEAN ANY RESIGNATION OR DISCHARGE FROM
EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATE EXCEPT IN THE EVENT OF DISABILITY,
RETIREMENT OR DEATH.


 


(Y)           “RULE 16B-3” SHALL MEAN RULE 16B-3 PROMULGATED BY THE COMMISSION
UNDER THE EXCHANGE ACT OR ANY SUCCESSOR RULE OR REGULATION THERETO.


 


(Z)           “SHARES” SHALL MEAN SHARES OF THE COMMON STOCK OF THE COMPANY AND
SUCH OTHER SECURITIES OR PROPERTY AS MAY BECOME THE SUBJECT OF AWARDS OR BECOME
SUBJECT TO AWARDS PURSUANT TO AN ADJUSTMENT MADE UNDER SECTION 8 OF THE PLAN.


 


(AA)         “STOCK APPRECIATION RIGHT” SHALL MEAN ANY AWARD GRANTED UNDER
SECTION 7(B) OF THE PLAN.


 


SECTION 3.


EFFECTIVE DATE; STOCKHOLDER APPROVAL; TERMINATION


 


(A)           EFFECTIVE DATE AND STOCKHOLDER APPROVAL.  SUBJECT TO THE APPROVAL
OF THE PLAN BY THE STOCKHOLDERS OF THE COMPANY, IN ACCORDANCE WITH THE
PROVISIONS OF RULE 16B-3, THE PLAN SHALL BE EFFECTIVE AS OF APRIL 12, 1994.  THE
PLAN WAS AMENDED AND RESTATED, AND READOPTED, UPON APPROVAL OF THE STOCKHOLDERS
AS OF JULY 22, 2004.  THE PLAN HAS BEEN AMENDED AND RESTATED A SECOND TIME
FOLLOWING THE APPROVAL OF THE STOCKHOLDERS OF CERTAIN MODIFICATIONS TO THE PLAN,
AND OF THE PLAN IN ITS ENTIRETY FOR PURPOSES OF SECTION 162(M) OF THE CODE, AS
OF JULY 24, 2008.


 


(B)           TERMINATION.  NO AWARD SHALL BE GRANTED UNDER THE PLAN AFTER
JULY 22, 2014; PROVIDED, HOWEVER, THAT ANY AWARD THERETOFORE GRANTED MAY EXTEND
BEYOND SUCH DATE UNLESS EXPRESSLY PROVIDED OTHERWISE HEREIN OR IN THE APPLICABLE
AWARD AGREEMENT; PROVIDED FURTHER, TO THE EXTENT SET FORTH IN SECTION 8 HEREOF,
THE AUTHORITY OF THE COMMITTEE TO AMEND, ALTER, ADJUST, SUSPEND, DISCONTINUE OR
TERMINATE ANY SUCH AWARD OR TO WAIVE ANY CONDITIONS OR RESTRICTIONS WITH RESPECT
TO ANY SUCH AWARD, AND THE AUTHORITY OF THE BOARD OF DIRECTORS TO AMEND THE
PLAN, SHALL EXTEND BEYOND SUCH DATE.


 


SECTION 4.


ADMINISTRATION


 

The Plan shall be administered by the Committee; PROVIDED, HOWEVER, that if at
any time the Committee shall not be in existence, the functions of the Committee
as specified in the Plan shall be exercised by those members of the Board of
Directors who qualify as “disinterested persons” under Rule 16b-3 and as
“outside directors” under Section 162(m)(4)(C) of the Code and any regulations
issued thereunder.

 

Subject to the terms of the Plan and applicable law, the Committee shall have
full power and authority with respect to the Plan, including, without
limitation, the power to:

 


(I)            DESIGNATE PARTICIPANTS;


 


3

--------------------------------------------------------------------------------



 


(II)           DETERMINE THE TYPES OF AWARDS TO BE GRANTED TO EACH PARTICIPANT
UNDER THE PLAN;


 


(III)          DETERMINE THE NUMBER OF SHARES TO BE COVERED BY (OR WITH RESPECT
TO WHICH PAYMENTS, RIGHTS OR OTHER MATTERS ARE TO BE CALCULATED IN CONNECTION
WITH) AWARDS;


 


(IV)          DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD;


 


(V)           DETERMINE WHETHER, TO WHAT EXTENT, UNDER WHAT CIRCUMSTANCES AND
THE METHOD BY WHICH AWARDS MAY BE SETTLED OR EXERCISED IN CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR CANCELLED, FORFEITED OR
SUSPENDED;


 


(VI)          DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES
CASH, SHARES, OTHER SECURITIES, OTHER AWARDS, OTHER PROPERTY AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT
THE ELECTION OF THE HOLDER THEREOF OR OF THE COMMITTEE;


 


(VII)         INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT
RELATING TO, AND ANY AWARD MADE UNDER, THE PLAN (INCLUDING, WITHOUT LIMITATION,
ANY AWARD AGREEMENT);


 


(VIII)        ESTABLISH, AMEND, SUSPEND AND WAIVE SUCH RULES AND REGULATIONS AND
APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION
OF THE PLAN; AND


 


(IX)           MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF THE PLAN.


 

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan, or any Award, shall be within the sole discretion of the Committee, may be
made at any time, and shall be final, conclusive and binding upon all Persons,
including the Company, any Affiliate, any Participant, any holder or Beneficiary
of any Award, any stockholder and any employee of the Company or of any
Affiliate.

 


SECTION 5.


GRANTS OF AWARDS; SHARES AVAILABLE FOR AWARD


 


(A)           THE COMMITTEE MAY, FROM TIME TO TIME, GRANT AWARDS TO ONE OR MORE
PARTICIPANTS; PROVIDED, HOWEVER, THAT:


 


(I)            SUBJECT TO ANY ADJUSTMENT PURSUANT TO SECTION 8, THE AGGREGATE
NUMBER OF SHARES AVAILABLE WITH RESPECT TO WHICH AWARDS MAY BE GRANTED UNDER THE
PLAN SHALL BE 1,908,750;


 


(II)           TO THE EXTENT THAT ANY SHARES COVERED BY AN AWARD GRANTED UNDER
THE PLAN, OR TO WHICH ANY AWARD RELATES, ARE FORFEITED (PRIOR TO THE PAYMENT OF
DIVIDENDS OR THE EXERCISE BY THE HOLDER OF OTHER INDICIA OF OWNERSHIP OF THE
SHARES OR OTHER PROPERTY ISSUABLE OR PAYABLE WITH RESPECT TO THE AWARD), OR IF
AN AWARD OTHERWISE TERMINATES, EXPIRES OR IS CANCELLED PRIOR TO THE DELIVERY OF
ALL OF THE SHARES OR OF OTHER CONSIDERATION ISSUABLE OR PAYABLE PURSUANT TO SUCH
AWARD, THEN THE NUMBER OF SHARES COUNTED AGAINST THE NUMBER OF SHARES AVAILABLE
UNDER THE PLAN


 


4

--------------------------------------------------------------------------------



 


IN CONNECTION WITH THE GRANT OF SUCH AWARD, TO THE EXTENT OF ANY SUCH
FORFEITURE, TERMINATION, EXPIRATION OR CANCELLATION, SHALL AGAIN BE AVAILABLE
FOR GRANTING OF AWARDS UNDER THE PLAN;


 


(III)          SHARES WHICH HAVE BEEN ISSUED, OR ANY OTHER SHARES OF THE CAPITAL
STOCK OF THE COMPANY, WHICH A PARTICIPANT TENDERS TO THE COMPANY IN SATISFACTION
OF INCOME AND PAYROLL TAX WITHHOLDING OBLIGATIONS OR IN SATISFACTION OF THE
EXERCISE PRICE OF ANY AWARD SHALL REMAIN AUTHORIZED AND SHALL AGAIN BE AVAILABLE
FOR THE PURPOSES OF THE PLAN; PROVIDED, HOWEVER, THAT ANY SUCH PREVIOUSLY ISSUED
SHARES, OR SUCH OTHER SHARES, SHALL NOT BE THE SUBJECT OF ANY GRANT UNDER THE
PLAN TO ANY OFFICER OF THE COMPANY, OR OTHER INDIVIDUAL, WHO, AT THE TIME OF
SUCH GRANT, IS SUBJECT TO THE SHORT-SWING TRADING PROVISIONS OF SECTION 16 OF
THE EXCHANGE ACT; AND


 


(IV)          ANY SHARES CEASING TO BE SUBJECT TO AN AWARD DUE TO THE EXERCISE
OF AN AWARD OR EXPIRATION OF A RESTRICTION PERIOD SHALL NO LONGER BE AVAILABLE
FOR GRANTING OF AN AWARD HEREUNDER.


 


(B)           FOR PURPOSE OF THIS SECTION 5:


 


(I)            IF AN AWARD IS DENOMINATED IN SHARES, THE NUMBER OF SHARES
COVERED BY SUCH AWARD, OR TO WHICH SUCH AWARD RELATES, SHALL BE COUNTED ON THE
DATE OF GRANT OF SUCH AWARD AGAINST THE NUMBER OF SHARES AVAILABLE FOR GRANTING
AWARDS UNDER THE PLAN; AND


 


(II)           IF AN AWARD IS NOT DENOMINATED IN SHARES, A NUMBER OF SHARES
SHALL BE COUNTED ON THE DATE OF GRANT OF SUCH AWARD AGAINST THE NUMBER OF SHARES
AVAILABLE FOR GRANTING AWARDS UNDER THE PLAN EQUAL TO THE QUOTIENT OF THE FAIR
MARKET VALUE (CALCULATED AS OF THE DATE OF GRANT) OF THE MAXIMUM AMOUNT OF CASH
OR OTHER CONSIDERATION PAYABLE PURSUANT TO SUCH AWARD, DIVIDED BY THE FAIR
MARKET VALUE OF ONE SHARE ON THE DATE OF GRANT.


 


(C)           ANY SHARES DELIVERED BY THE COMPANY PURSUANT TO AN AWARD MAY
CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES OR OF TREASURY
SHARES.  IN DETERMINING THE SIZE OF ANY AWARD, THE COMMITTEE MAY TAKE INTO
ACCOUNT A PARTICIPANT’S RESPONSIBILITY LEVEL, PERFORMANCE, POTENTIAL, CASH
COMPENSATION LEVEL, THE FAIR MARKET VALUE OF THE SHARES AT THE TIME OF THE AWARD
AND SUCH OTHER CONSIDERATIONS AS IT DEEMS APPROPRIATE.


 


SECTION 6.


ELIGIBILITY


 

Any Key Employee, including any executive officer or employee-director of the
Company or any Affiliate, who is not a member of the Committee and who, in the
opinion of the Committee, contributes to the continued growth, development and
financial success of the Company or an Affiliate shall be eligible to be
designated as a Participant.  In addition, and notwithstanding the foregoing or
any other provision of the Plan, any non-employee director of the Company shall
be eligible to be designated as a Participant and receive Awards under the Plan,
provided that each grant of an Award to a non-employee director shall be made
only upon the concurrence of a majority of the members of the entire Board of
Directors who are disinterested in the grant, and not more than 75,000 shares
issuable under the Plan may be issued to each non-employee director.


 


5

--------------------------------------------------------------------------------



 


SECTION 7.


AWARDS


 


(A)           OPTIONS.  THE COMMITTEE IS HEREBY AUTHORIZED TO GRANT OPTIONS TO
PARTICIPANTS IN THE FORM OF EITHER NON-QUALIFIED STOCK OPTIONS OR INCENTIVE
STOCK OPTIONS WITH THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 7 AND WITH
SUCH ADDITIONAL TERMS AND CONDITIONS, IN EITHER CASE NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE.


 


(I)            LIMITATIONS ON INCENTIVE STOCK OPTIONS.


 

(A)          IN THE EVENT THE COMMITTEE GRANTS INCENTIVE STOCK OPTIONS, THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE TIME THE OPTIONS ARE GRANTED) OF
THE SHARES UNDERLYING ANY SUCH OPTIONS, TOGETHER WITH THE SHARES UNDERLYING ANY
INCENTIVE STOCK OPTIONS (AS DEFINED IN SECTION 422 OF THE CODE) UNDER ANY OTHER
PLANS OF THE COMPANY OR ANY AFFILIATE, WHICH SHALL BE FIRST EXERCISABLE BY ANY
ONE PARTICIPANT SHALL NOT, DURING ANY CALENDAR YEAR, EXCEED $100,000, OR SUCH
OTHER LIMITATION AS MAY BE PROVIDED IN THE CODE.

 

(B)           THE GRANT OF OPTIONS HEREUNDER SHALL BE SUBJECT TO GUIDELINES
ADOPTED BY THE COMMITTEE WITH RESPECT TO THE TIMING AND SIZE OF SUCH OPTIONS. 
IN ADDITION, THE COMMITTEE MAY IN ITS DISCRETION PROVIDE THAT AN OPTION MAY NOT
BE EXERCISED IN WHOLE OR IN PART FOR ANY PERIOD OR PERIODS SPECIFIED BY THE
COMMITTEE.  THE RIGHT OF A PARTICIPANT TO EXERCISE AN OPTION SHALL BE CANCELLED
IF AND TO THE EXTENT THAT SHARES COVERED BY SUCH OPTION ARE USED TO CALCULATE
AMOUNTS RECEIVED UPON EXERCISE OF A RELATED STOCK APPRECIATION RIGHT.

 

(C)           THE TERMS OF ANY INCENTIVE STOCK OPTION GRANTED UNDER THE PLAN
SHALL COMPLY IN ALL RESPECTS WITH THE PROVISIONS OF SECTION 422 OF THE CODE, OR
ANY SUCCESSOR PROVISION THERETO, AND ANY REGULATIONS PROMULGATED THEREUNDER.

 


(II)           EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE PURCHASABLE UNDER
AN OPTION SHALL BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT SUCH
EXERCISE PRICE SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE
DATE OF GRANT OF THE OPTION.


 


(III)          OPTION TERM.  THE TERM OF EACH OPTION SHALL BE FIXED BY THE
COMMITTEE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TERM OF ANY INCENTIVE
STOCK OPTION EXCEED A PERIOD OF TEN YEARS FROM THE DATE OF ITS GRANT.


 


(IV)          EXERCISABILITY AND METHOD OF EXERCISE.  EXCEPT FOR SUCH
LIMITATIONS AS MAY BE SET FORTH HEREIN, AN OPTION SHALL BECOME EXERCISABLE IN
SUCH MANNER AND WITHIN SUCH PERIOD OR PERIODS AND IN SUCH INSTALLMENTS OR
OTHERWISE AS SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT EVIDENCING THE OPTION.  THE COMMITTEE ALSO SHALL DETERMINE THE METHOD
OR METHODS BY WHICH, AND THE FORM OR FORMS IN WHICH, PAYMENT OF THE EXERCISE
PRICE WITH RESPECT TO ANY OPTION MAY BE MADE OR DEEMED TO HAVE BEEN MADE.


 


(B)           STOCK APPRECIATION RIGHTS.  THE COMMITTEE IS HEREBY AUTHORIZED TO
GRANT STOCK APPRECIATION RIGHTS TO PARTICIPANTS.  SUBJECT TO THE TERMS OF THE
PLAN AND ANY APPLICABLE AWARD AGREEMENT, A STOCK APPRECIATION RIGHT GRANTED
UNDER THE PLAN SHALL CONFER ON THE HOLDER THEREOF A RIGHT TO RECEIVE, UPON
EXERCISE THEREOF, THE EXCESS OF (I) THE FAIR MARKET VALUE OF ONE SHARE ON THE
DATE OF EXERCISE, OVER (II) THE GRANT PRICE OF THE RIGHT AS SPECIFIED BY THE
COMMITTEE, WHICH SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF ONE SHARE ON
THE DATE OF


 


6

--------------------------------------------------------------------------------



 


GRANT OF THE STOCK APPRECIATION RIGHT. SUBJECT TO THE TERMS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, THE GRANT PRICE, TERM, METHODS OF EXERCISE, METHODS
OF SETTLEMENT AND ANY OTHER TERMS AND CONDITIONS OF ANY STOCK APPRECIATION RIGHT
SHALL BE AS DETERMINED BY THE COMMITTEE.  THE COMMITTEE MAY IMPOSE SUCH
CONDITIONS OR RESTRICTIONS ON THE EXERCISE OF ANY STOCK APPRECIATION RIGHT AS IT
MAY DEEM APPROPRIATE, INCLUDING, WITHOUT LIMITATION, RESTRICTING THE TIME OF
EXERCISE OF THE STOCK APPRECIATION RIGHT TO SPECIFIED PERIODS AS MAY BE
NECESSARY TO SATISFY THE REQUIREMENTS OF RULE 16B-3.


 


(C)           RESTRICTED STOCK AND RESTRICTED STOCK UNITS.


 


(I)            ISSUANCE.  THE COMMITTEE IS HEREBY AUTHORIZED TO GRANT AWARDS OF
RESTRICTED STOCK AND RESTRICTED STOCK UNITS TO PARTICIPANTS, SUCH AWARDS,
INCLUDING THE TOTAL NUMBER OF SHARES TO WHICH THEY PERTAIN, TO BE EVIDENCED BY
AN AWARD AGREEMENT.


 


(II)           RESTRICTIONS.  SHARES OF RESTRICTED STOCK AND RESTRICTED STOCK
UNITS SHALL BE ISSUED IN THE NAME OF THE PARTICIPANT WITHOUT PAYMENT OF
CONSIDERATION, AND SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE MAY
IMPOSE (INCLUDING, WITHOUT LIMITATION, A RESTRICTION PERIOD, ANY LIMITATION ON
THE RIGHT TO VOTE A SHARE OF RESTRICTED STOCK OR THE RIGHT TO RECEIVE ANY
DIVIDEND OR OTHER RIGHT OR PROPERTY), WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR
IN COMBINATION AT SUCH TIME OR TIMES, IN SUCH INSTALLMENTS OR OTHERWISE, AS THE
COMMITTEE MAY DEEM APPROPRIATE.  DIFFERENT RESTRICTED STOCK OR RESTRICTED STOCK
UNIT AWARDS MAY HAVE DIFFERENT RESTRICTION PERIODS.


 


(III)          REGISTRATION.  ANY RESTRICTED STOCK GRANTED UNDER THE PLAN MAY BE
EVIDENCED IN SUCH MANNER AS THE COMMITTEE MAY DEEM APPROPRIATE, INCLUDING,
WITHOUT LIMITATION, BOOK-ENTRY REGISTRATION OR ISSUANCE OF A STOCK CERTIFICATE
OR CERTIFICATES.  IN THE EVENT ANY STOCK CERTIFICATE IS ISSUED TO EVIDENCE
SHARES OF RESTRICTED STOCK GRANTED UNDER THE PLAN, SUCH CERTIFICATE SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT AND SHALL BEAR AN APPROPRIATE LEGEND
(AS DETERMINED BY THE COMMITTEE) REFERRING TO THE TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK.  UPON COMPLETION OF THE
APPLICABLE RESTRICTION PERIOD, THE RELATED RESTRICTION OR RESTRICTIONS UPON THE
AWARD SHALL EXPIRE AND NEW CERTIFICATES REPRESENTING THE AWARD SHALL BE ISSUED
WITHOUT THE APPLICABLE RESTRICTIVE LEGEND DESCRIBED HEREIN.  SUCH SHARES SHALL
BE DELIVERED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH PARTICIPANT’S
AWARD AGREEMENT.


 


(D)           PERFORMANCE AWARDS.  THE COMMITTEE IS HEREBY AUTHORIZED TO GRANT
PERFORMANCE AWARDS TO PARTICIPANTS. SUBJECT TO THE TERMS OF THE PLAN AND ANY
APPLICABLE AWARD AGREEMENT, A PERFORMANCE AWARD GRANTED UNDER THE PLAN (I) MAY
BE DENOMINATED OR PAYABLE IN CASH, SHARES (INCLUDING, WITHOUT LIMITATION,
RESTRICTED STOCK), OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY AND
(II) SHALL CONFER ON THE HOLDER THEREOF RIGHTS VALUED AS DETERMINED BY THE
COMMITTEE AND PAYABLE TO, OR EXERCISABLE BY, THE HOLDER OF THE PERFORMANCE
AWARD, IN WHOLE OR IN PART, UPON THE ACHIEVEMENT OF SUCH PERFORMANCE GOALS
DURING SUCH PERFORMANCE PERIODS AS THE COMMITTEE SHALL ESTABLISH.  SUBJECT TO
THE TERMS OF THE PLAN, THE COMMITTEE SHALL ESTABLISH PERFORMANCE GOALS TO BE
ACHIEVED DURING ANY PERFORMANCE PERIOD, THE LENGTH OF ANY PERFORMANCE PERIOD,
THE AMOUNT OF ANY PERFORMANCE AWARD GRANTED, AND THE AMOUNT OF ANY PAYMENT OR
TRANSFER TO BE MADE PURSUANT TO ANY PERFORMANCE AWARD.


 


7

--------------------------------------------------------------------------------



 


(E)           CODE SECTION 162(M) REQUIREMENTS.  THE COMMITTEE IN ITS SOLE
DISCRETION SHALL DETERMINE WHETHER AWARDS MADE PURSUANT TO THE PLAN SHALL BE
DESIGNED TO MEET THE REQUIREMENTS OF PERFORMANCE-BASED COMPENSATION WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE AND ANY REGULATIONS ISSUED THEREUNDER. 
THE PERFORMANCE GOALS AMONG WHICH THE COMMITTEE MAY SELECT FOR PURPOSES OF
SATISFYING THE PERFORMANCE-BASED COMPENSATION CONDITIONS UNDER SECTION 162(M) OF
THE CODE INCLUDE EARNINGS PER SHARE, REVENUES, SHARE PRICE, MARKET PERFORMANCE,
PROFITABILITY AND/OR OTHER CRITERIA RELATED TO THE COMPANY’S OVERALL PERFORMANCE
OR THE PERFORMANCE OF A PARTICULAR BUSINESS UNIT, CORPORATE STAFF, OR IN SOME
CASES, INDIVIDUAL PERFORMANCE.


 


(F)            TERMINATION, RETIREMENT, DISABILITY AND DEATH.  IN THE EVENT A
PARTICIPANT CEASES EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATE PRIOR TO
EXERCISE OF THE PARTICIPANT’S OPTION OR STOCK APPRECIATION RIGHT, PRIOR TO THE
LAPSE OF ANY RESTRICTION PERIOD OR PRIOR TO THE ACHIEVEMENT OF ANY PERFORMANCE
GOALS OR LAPSE OF ANY PERFORMANCE PERIOD, SUCH AWARD SHALL BE SUBJECT TO THE
FOLLOWING PROVISIONS:


 


(I)            TERMINATION.  IF THE TERMINATION IS AT THE COMPANY’S REQUEST FOR
GROSS MISCONDUCT BY THE PARTICIPANT, THE PARTICIPANT’S AWARD SHALL BE FORFEITED
IMMEDIATELY.  IF THE TERMINATION IS AT THE PARTICIPANT’S REQUEST, OR AT THE
COMPANY’S REQUEST FOR REASONS OTHER THAN GROSS MISCONDUCT, THE AWARD SHALL BE
FORFEITED IMMEDIATELY UNLESS THE COMMITTEE IN ITS DISCRETION DECIDES THAT AN
OPTION OR STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE AND THE EXTENT TO WHICH
IT SHALL BE EXERCISABLE, OR DECIDES TO REMOVE ANY RESTRICTIONS APPLICABLE TO
RESTRICTED STOCK, RESTRICTED STOCK UNITS OR PERFORMANCE AWARDS, EXCEPT THAT SUCH
DISCRETION SHALL NOT BE EXERCISED TO THE EXTENT THAT AN AWARD IS DESIGNED TO
MEET THE REQUIREMENTS OF PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE AND ANY REGULATIONS THEREUNDER.


 


(II)           RETIREMENT.  IN THE EVENT OF RETIREMENT, OPTIONS AND STOCK
APPRECIATION RIGHTS MUST BE EXERCISED WITHIN 12 MONTHS (OR SUCH LESSER PERIOD AS
THE CODE MAY REQUIRE) OF THE PARTICIPANT’S “NORMAL RETIREMENT DATE” AS DEFINED
IN THE COMPANY’S RETIREMENT SAVINGS PLAN OR ANY SUCCESSOR PLAN, ANY RESTRICTION
APPLICABLE TO A RESTRICTED STOCK AWARD SHALL BE REMOVED PRO RATA, IN ACCORDANCE
WITH THE PORTION OF THE RESTRICTION PERIOD WHICH HAS EXPIRED UPON SUCH
RETIREMENT, AND ANY RESTRICTION APPLICABLE TO ANY PERFORMANCE AWARD MAY BE
REMOVED IN THE DISCRETION OF THE COMMITTEE, EXCEPT THAT SUCH DISCRETION SHALL
NOT BE EXERCISED TO THE EXTENT THAT AN AWARD IS DESIGNED TO MEET THE
REQUIREMENTS OF PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE AND ANY REGULATIONS THEREUNDER.


 


(III)          DISABILITY.  UPON A PARTICIPANT’S DISABILITY, THE PARTICIPANT’S
OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE EXERCISABLE, ANY RESTRICTION
APPLICABLE UNDER A RESTRICTED STOCK AWARD SHALL BE REMOVED ON A PRO RATA BASIS
IN ACCORDANCE WITH THE PORTION OF THE RESTRICTION PERIOD EXPIRED AS OF THE DATE
OF DISABILITY, AS SUCH DATE IS DETERMINED UNDER THE COMPANY’S LONG-TERM
DISABILITY PLAN, AS AMENDED FROM TIME TO TIME, AND ANY RESTRICTION APPLICABLE
UNDER A PERFORMANCE AWARD MAY BE REMOVED IN THE DISCRETION OF THE COMMITTEE.


 


(IV)          DEATH.  IF THE PARTICIPANT SHALL DIE WHILE IN THE EMPLOYMENT OF
THE COMPANY OR ANY AFFILIATE OR WITHIN THE PERIOD OF TIME AFTER RETIREMENT
DURING WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED TO EXERCISE HIS OPTIONS
AND STOCK APPRECIATION RIGHTS, THE PARTICIPANT’S BENEFICIARY SHALL HAVE THE
RIGHT TO EXERCISE SUCH OPTIONS AND STOCK APPRECIATION


 


8

--------------------------------------------------------------------------------



 


RIGHTS WITHIN 12 MONTHS FROM THE DATE OF THE PARTICIPANT’S DEATH TO THE EXTENT
THE PARTICIPANT WAS ENTITLED TO EXERCISE THE SAME IMMEDIATELY PRIOR TO THE
PARTICIPANT’S DEATH.  ANY RESTRICTION APPLICABLE UNDER A DECEASED PARTICIPANT’S
RESTRICTED STOCK AWARD SHALL BE REMOVED ON A PRO RATA BASIS IN ACCORDANCE WITH
THE PORTION OF THE RESTRICTED PERIOD WHICH HAD EXPIRED AS OF THE DATE OF DEATH,
AND ANY RESTRICTION APPLICABLE UNDER A DECEASED PARTICIPANT’S PERFORMANCE AWARD
MAY BE REMOVED IN THE DISCRETION OF THE COMMITTEE.


 


(G)           ELECTION TO RECOGNIZE INCOME.  IF A PARTICIPANT MAKES AN ELECTION
IN A TIMELY MANNER PURSUANT TO SECTION 83(B) OF THE CODE TO RECOGNIZE INCOME FOR
TAX PURPOSES WHEN AN AWARD IS FIRST MADE, THE PARTICIPANT SHALL NOTIFY THE
COMPANY WITHIN 10 DAYS OF THE MAKING OF SUCH ELECTION.


 


(H)           GENERAL.


 


(I)            AWARD AGREEMENTS.  EACH AWARD GRANTED UNDER THE PLAN SHALL BE
EVIDENCED BY AN AWARD AGREEMENT IN SUCH FORM AS SHALL HAVE BEEN APPROVED BY THE
COMMITTEE.


 


(II)           AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER.  AWARDS MAY BE
GRANTED EITHER ALONE OR IN ADDITION TO, IN TANDEM WITH, OR IN SUBSTITUTION FOR
ANY OTHER AWARD OR ANY AWARD GRANTED UNDER ANY OTHER PLAN OF THE COMPANY OR ANY
AFFILIATE. AWARDS GRANTED IN ADDITION TO OR IN TANDEM WITH OTHER AWARDS, OR IN
ADDITION TO OR IN TANDEM WITH AWARDS GRANTED UNDER ANY OTHER PLAN OF THE COMPANY
OR ANY AFFILIATE, MAY BE GRANTED EITHER AT THE SAME TIME AS OR AT A DIFFERENT
TIME FROM THE GRANT OF SUCH OTHER AWARDS OR AWARDS.


 


(III)          FORMS OF PAYMENT UNDER AWARDS.  SUBJECT TO THE TERMS OF THE PLAN
AND OF ANY APPLICABLE AWARD AGREEMENT, PAYMENTS OR TRANSFERS TO BE MADE BY THE
COMPANY OR ANY AFFILIATE UPON THE GRANT, EXERCISE OR PAYMENT OF AN AWARD MAY BE
MADE IN SUCH FORM OR FORMS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT
LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR
ANY COMBINATION THEREOF, AND MAY BE MADE IN A SINGLE PAYMENT OR TRANSFER, IN
INSTALLMENTS OR ON A DEFERRED BASIS, IN EACH CASE IN ACCORDANCE WITH RULES AND
PROCEDURES ESTABLISHED BY THE COMMITTEE. SUCH RULES AND PROCEDURES MAY INCLUDE,
WITHOUT LIMITATION, PROVISIONS FOR THE PAYMENT OR CREDITING OF INTEREST IN
INSTALLMENTS OR DEFERRED PAYMENTS.


 


(IV)          LIMITS ON TRANSFER OF AWARDS.  NO AWARD (OTHER THAN RELEASED
SECURITIES), AND NO RIGHT UNDER ANY SUCH AWARD, SHALL BE ASSIGNABLE, ALIENABLE,
SALEABLE OR TRANSFERABLE BY A PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION (OR, IN THE CASE OF AN AWARD OF RESTRICTED STOCK, TO
THE COMPANY); PROVIDED, HOWEVER, THAT, IF SO DETERMINED BY THE COMMITTEE, A
PARTICIPANT MAY, IN THE MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE A
BENEFICIARY TO EXERCISE THE RIGHTS OF THE PARTICIPANT, AND TO RECEIVE ANY
PROPERTY DISTRIBUTABLE WITH RESPECT TO ANY AWARD UPON THE DEATH OF THE
PARTICIPANT.  EACH AWARD, AND EACH RIGHT UNDER ANY AWARD, SHALL BE EXERCISABLE,
DURING THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT OR, IF PERMISSIBLE
UNDER APPLICABLE LAW, BY THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO
AWARD (OTHER THAN RELEASED SECURITIES), AND NO RIGHT UNDER ANY SUCH AWARD, MAY
BE PLEDGED, ALIENATED, ATTACHED OR OTHERWISE ENCUMBERED, AND ANY PURPORTED
PLEDGE, ALIENATION, ATTACHMENT OR ENCUMBRANCE THEREOF SHALL BE VOID AND
UNENFORCEABLE AGAINST THE COMPANY OR ANY AFFILIATE.


 


9

--------------------------------------------------------------------------------



 


(V)           TERM OF AWARDS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM OF
EACH AWARD SHALL BE FOR SUCH PERIOD AS MAY BE DETERMINED BY THE COMMITTEE.


 


(VI)          SHARE CERTIFICATES AND REPRESENTATION BY PARTICIPANTS.  ALL
CERTIFICATES FOR SHARES OR OTHER SECURITIES DELIVERED UNDER THE PLAN PURSUANT TO
ANY AWARD OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS
AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE PLAN OR THE
RULES, REGULATIONS AND OTHER REQUIREMENTS OF THE COMMISSION, ANY STOCK EXCHANGE
OR OTHER MARKET UPON WHICH SUCH SHARES OR OTHER SECURITIES ARE THEN LISTED OR
TRADED, AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND THE COMMITTEE
MAY CAUSE A LEGEND OR LEGENDS TO BE INSCRIBED UPON ANY SUCH CERTIFICATE(S) TO
MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.  THE COMMITTEE MAY REQUIRE EACH
PARTICIPANT OR OTHER PERSON WHO ACQUIRES SHARES OR OTHER SECURITIES UNDER THE
PLAN TO REPRESENT TO THE COMPANY IN WRITING THAT SUCH PARTICIPANT OR OTHER
PERSON IS ACQUIRING THE SHARES OR OTHER SECURITIES WITHOUT A VIEW TO THE
DISTRIBUTION THEREOF.


 


(VII)         ANNUAL AWARD LIMIT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN TO THE CONTRARY, NO PARTICIPANT SHALL RECEIVE IN ANY ONE CALENDAR YEAR
AWARDS FOR MORE THAN 225,000 SHARES (OR THE CASH EQUIVALENT OF SUCH SHARES).


 


(VIII)        SECTION 409A COMPLIANCE.  THE COMMITTEE SHALL DESIGN AND INTERPRET
ALL AWARDS UNDER THIS PLAN IN A MANNER THAT CAUSES SUCH AWARDS TO BE EXEMPT
FROM, OR COMPLIANT WITH, THE DEFERRED COMPENSATION REQUIREMENTS OF SECTION 409A
OF THE CODE.  THUS, TO THE EXTENT THAT AN AWARD IS SUBJECT TO SECTION 409A, THE
AMOUNT PAYABLE UPON EXERCISE OR VESTING OF SUCH AWARD SHALL ONLY BE PAYABLE, AS
DETERMINED BY THE COMMITTEE IN THE AWARD AGREEMENT, IN THE DESIGNATED FORM UPON
THE PARTICIPANT’S SEPARATION FROM SERVICE, DISABILITY OR DEATH, AT A SPECIFIED
TIME (OR PURSUANT TO A FIXED SCHEDULE), UPON A CHANGE IN OWNERSHIP OR EFFECTIVE
CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS OF THE COMPANY, OR UPON THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY
(EACH SUCH EVENT AS DESCRIBED IN SECTION 409A AND THE REGULATIONS THEREUNDER). 
ANY RIGHT TO RECEIVE A SERIES OF INSTALLMENT PAYMENTS UNDER AN AWARD SHALL BE
TREATED FOR PURPOSES OF SECTION 409A AS A RIGHT TO RECEIVE A SERIES OF SEPARATE
PAYMENTS.  IF AN AWARD THAT IS SUBJECT TO SECTION 409A IS PAYABLE UPON THE
SEPARATION FROM SERVICE OF A SPECIFIED EMPLOYEE (AS DEFINED IN SECTION 409A) OF
THE COMPANY, ANY PAYMENTS DUE UNDER THE AWARD DURING THE SIX-MONTH PERIOD
FOLLOWING THE SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE SHALL BE ACCUMULATED
AND PAID OUT TO THE SPECIFIED EMPLOYEE DURING THE SEVENTH MONTH FOLLOWING
SEPARATION FROM SERVICE (WITH OR WITHOUT INTEREST AS DETERMINED BY THE
COMMITTEE).


 


SECTION 8.


AMENDMENT AND TERMINATION; ADJUSTMENTS; CORRECTIONS


 


(A)           AMENDMENTS TO THE PLAN.  THE BOARD OF DIRECTORS MAY AMEND, ALTER,
SUSPEND, DISCONTINUE OR TERMINATE THE PLAN; PROVIDED, HOWEVER, THAT NO
AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION OR TERMINATION OF THE PLAN
SHALL IN ANY MANNER (EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 8) ADVERSELY
AFFECT ANY AWARD GRANTED AND THEN OUTSTANDING UNDER THE PLAN, WITHOUT THE
CONSENT OF THE RESPECTIVE PARTICIPANT; PROVIDED FURTHER, HOWEVER, THAT,
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR ANY AWARD AGREEMENT, WITHOUT
THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, NO SUCH AMENDMENT, ALTERATION,
SUSPENSION, DISCONTINUATION OR TERMINATION SHALL BE MADE THAT WOULD:


 


10

--------------------------------------------------------------------------------



 


(I)            INCREASE THE TOTAL NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER
THE PLAN, EXCEPT AS PROVIDED IN SECTION 8(C) HEREOF;


 


(II)           MATERIALLY INCREASE THE BENEFITS ACCRUING TO PARTICIPANTS UNDER
THE PLAN; OR


 


(III)          MATERIALLY MODIFY THE REQUIREMENTS AS TO ELIGIBILITY FOR
PARTICIPATION IN THE PLAN.


 


(B)           AMENDMENTS TO AWARDS.  THE COMMITTEE MAY, IN WHOLE OR IN PART,
WAIVE ANY CONDITIONS OR OTHER RESTRICTIONS WITH RESPECT TO, AND MAY AMEND,
ALTER, SUSPEND, DISCONTINUE OR TERMINATE, ANY AWARD GRANTED UNDER THE PLAN,
PROSPECTIVELY OR RETROACTIVELY, BUT NO SUCH ACTION SHALL IMPAIR THE RIGHTS OF
ANY PARTICIPANT WITHOUT THE PARTICIPANT’S CONSENT, EXCEPT AS PROVIDED IN
SECTION 8(C) AND (D) HEREOF.


 


(C)           CERTAIN ADJUSTMENTS OF AWARDS.


 


(I)            IN THE EVENT THE COMPANY OR ANY AFFILIATE SHALL ASSUME
OUTSTANDING EMPLOYEE AWARDS OR THE RIGHT OR OBLIGATION TO MAKE FUTURE SUCH
AWARDS IN CONNECTION WITH THE ACQUISITION OF ANOTHER BUSINESS OR BUSINESS
ENTITY, THE COMMITTEE MAY MAKE SUCH ADJUSTMENTS IN THE TERMS OF AWARDS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, AS IT SHALL DEEM APPROPRIATE IN ORDER
TO ACHIEVE REASONABLE COMPARABILITY OR OTHER EQUITABLE RELATIONSHIP BETWEEN THE
ASSUMED AWARDS AND THE AWARDS GRANTED UNDER THE PLAN, AS SO ADJUSTED.


 


(II)           IN THE EVENT THAT THE COMMITTEE SHALL DETERMINE THAT ANY DIVIDEND
OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER SECURITIES OR
OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OR OTHER SECURITIES OF THE COMPANY,
OR OTHER SIMILAR CORPORATE TRANSACTION, CHANGE IN APPLICABLE LAWS, REGULATIONS
OR FINANCIAL ACCOUNTING PRINCIPLES OR OTHER EVENT AFFECTS THE SHARES, SUCH THAT
AN ADJUSTMENT IS DETERMINED BY THE COMMITTEE TO BE APPROPRIATE IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED
TO BE MADE AVAILABLE UNDER THE PLAN, THEN THE COMMITTEE MAY, IN SUCH MANNER AS
IT MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF:  (A) THE NUMBER AND TYPE OF SHARES
(OR OTHER SECURITIES OR PROPERTY) WHICH THEREAFTER MAY BE MADE THE SUBJECT OF
AWARDS UNDER THE PLAN; (B) THE NUMBER AND TYPE OF SHARES (OR OTHER SECURITIES OR
PROPERTY) SUBJECT TO OUTSTANDING AWARDS; AND (C) THE GRANT, PURCHASE OR EXERCISE
PRICE WITH RESPECT TO ANY AWARD, OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A
CASH PAYMENT TO THE HOLDER OF AN OUTSTANDING AWARD; PROVIDED, HOWEVER, IN EACH
CASE, THAT WITH RESPECT TO AWARDS OF INCENTIVE STOCK OPTIONS, NO SUCH ADJUSTMENT
SHALL BE AUTHORIZED TO THE EXTENT THAT SUCH AUTHORITY WOULD CAUSE THE PLAN TO
VIOLATE SECTION 422(B)(1) OF THE CODE OR ANY SUCCESSOR PROVISION THERETO;
PROVIDED FURTHER, HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD
DENOMINATED IN SHARES SHALL ALWAYS BY A WHOLE NUMBER.


 


(III)          ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EXCEPT IN
CONNECTION WITH A CORPORATE TRANSACTION INVOLVING THE COMPANY (INCLUDING,
WITHOUT LIMITATION, ANY STOCK DIVIDEND, STOCK SPLIT, EXTRAORDINARY CASH
DIVIDEND, RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP,
SPIN-OFF, COMBINATION, OR EXCHANGE OF SHARES) THE TERMS OF OUTSTANDING


 


11

--------------------------------------------------------------------------------



 


AWARDS MAY NOT BE AMENDED TO REDUCE THE EXERCISE PRICE OF OUTSTANDING OPTIONS OR
SARS OR CANCEL OUTSTANDING OPTIONS OR SARS IN EXCHANGE FOR CASH, OTHER AWARDS OR
OPTIONS OR SARS WITH AN EXERCISE PRICE THAT IS LOWER THAN THE EXERCISE PRICE OF
THE ORIGINAL OPTIONS OR SARS WITHOUT FIRST OBTAINING STOCKHOLDER APPROVAL OF
SUCH REPRICING.


 


(D)           CORRECTION OF DEFECTS, OMISSIONS AND INCONSISTENCIES.  THE
COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN ANY AWARD OR AWARD AGREEMENT IN THE MANNER AND TO THE EXTENT IT
SHALL DEEM DESIRABLE TO CARRY THE PLAN INTO EFFECT.


 


SECTION 9.


GENERAL PROVISIONS


 


(A)           NO RIGHTS TO AWARDS.  NO KEY EMPLOYEE, PARTICIPANT OR OTHER PERSON
SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN, AND THERE IS NO
OBLIGATION FOR UNIFORMITY OF TREATMENT OF KEY EMPLOYEES, PARTICIPANTS OR HOLDERS
OR BENEFICIARIES OF AWARDS UNDER THE PLAN.  THE TERMS AND CONDITIONS OF AWARDS
NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT.


 


(B)           WITHHOLDING.  NO LATER THAN THE DATE AS OF WHICH AN AMOUNT FIRST
BECOMES INCLUDIBLE IN THE GROSS INCOME OF A PARTICIPANT FOR FEDERAL INCOME TAX
PURPOSES WITH RESPECT TO ANY AWARD UNDER THE PLAN, THE PARTICIPANT SHALL PAY TO
THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING THE
PAYMENT OF, ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES OF ANY KIND REQUIRED BY
LAW TO BE WITHHELD WITH RESPECT TO SUCH AMOUNT.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE, WITHHOLDING OBLIGATIONS ARISING WITH RESPECT TO AWARDS UNDER THE
PLAN MAY BE SETTLED WITH SHARES (OTHER THAN RESTRICTED STOCK), INCLUDING SHARES
THAT ARE PART OF, OR ARE RECEIVED UPON EXERCISE OF, THE AWARD THAT GIVES RISE TO
THE WITHHOLDING REQUIREMENT.  THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN
SHALL BE CONDITIONED ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY AND ANY
AFFILIATE SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY
SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE PARTICIPANT.  THE COMMITTEE MAY
ESTABLISH SUCH PROCEDURES AS IT DEEMS APPROPRIATE FOR THE SETTLING OF
WITHHOLDING OBLIGATIONS WITH SHARES, INCLUDING, WITHOUT LIMITATION, THE
ESTABLISHMENT OF SUCH PROCEDURES AS MAY BE NECESSARY TO SATISFY THE REQUIREMENTS
OF RULE 16B-3.


 


(C)           ACCELERATION.  EXCEPT AS OTHERWISE PROVIDED HEREUNDER, THE
COMMITTEE MAY, IN ITS DISCRETION, ACCELERATE THE TIME AT WHICH AN OUTSTANDING
AWARD GRANTED HEREUNDER MAY BE EXERCISED.  WITH RESPECT TO RESTRICTED STOCK, IN
THE EVENT OF A PUBLIC TENDER OFFER FOR ALL OR ANY PORTION OF THE SHARES OF THE
COMPANY, OR IN THE EVENT THAT ANY PROPOSAL TO MERGE OR CONSOLIDATE THE COMPANY
WITH ANOTHER ENTITY IS SUBMITTED TO THE STOCKHOLDERS OF THE COMPANY FOR A VOTE,
THE COMMITTEE, IN ITS SOLE DISCRETION, MAY SHORTEN OR ELIMINATE THE RESTRICTION
PERIOD CONSISTENT WITH THE BEST INTERESTS OF THE COMPANY.


 


(D)           NO RIGHT TO EMPLOYMENT.  THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY OR ANY AFFILIATE.  FURTHER, THE COMPANY OR ANY AFFILIATE MAY AT ANY TIME
DISMISS A PARTICIPANT FROM EMPLOYMENT, FREE FROM ANY LIABILITY OR ANY CLAIM
UNDER THE PLAN, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN ANY AWARD
AGREEMENT.


 


12

--------------------------------------------------------------------------------



 


(E)           UNFUNDED STATUS OF THE PLAN.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, THE PLAN SHALL BE UNFUNDED AND SHALL NOT CREATE (OR BE CONSTRUED TO
CREATE) A TRUST OR A SEPARATE FUND OR FUNDS.  THE PLAN SHALL NOT ESTABLISH ANY
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND ANY PARTICIPANT OR OTHER PERSON. 
TO THE EXTENT ANY PERSON HOLDS ANY RIGHT BY VIRTUE OF THE GRANT OF AN AWARD
UNDER THE PLAN, SUCH RIGHT (UNLESS OTHERWISE DETERMINED BY THE COMMITTEE) SHALL
BE NO GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.


 


(F)            GOVERNMENT AND OTHER REGULATIONS.  THE OBLIGATION OF THE COMPANY
TO MAKE PAYMENT OF AWARDS IN SHARES OR OTHERWISE SHALL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY ANY GOVERNMENT
AGENCIES AS MAY BE REQUIRED.  IF SHARES AWARDED HEREUNDER MAY IN CERTAIN
CIRCUMSTANCES BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, THE
COMPANY MAY RESTRICT ITS TRANSFER IN SUCH MANNER AS IT DEEMS ADVISABLE TO ENSURE
SUCH EXEMPT STATUS.


 


(G)           INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS
EACH INDIVIDUAL WHO IS OR AT ANY TIME SERVES AS A MEMBER OF THE COMMITTEE
AGAINST AND FROM:


 


(I)            ANY LOSS, COST, LIABILITY OR EXPENSE THAT MAY BE IMPOSED UPON OR
REASONABLY INCURRED BY SUCH INDIVIDUAL IN CONNECTION WITH OR RESULTING FROM ANY
CLAIM, ACTION, SUIT OR PROCEEDING TO WHICH SUCH INDIVIDUAL MAY BE A PARTY OR IN
WHICH SUCH INDIVIDUAL MAY BE INVOLVED BY REASON OF ANY ACTION OR FAILURE TO ACT
UNDER THE PLAN; AND


 


(II)           ANY AND ALL AMOUNTS PAID BY SUCH INDIVIDUAL IN SATISFACTION OF
JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING RELATING TO THE PLAN.


 

Each individual covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
individual undertakes to handle and defend it on such individual’s own behalf. 
In addition, such individuals shall also be entitled to any other rights of
indemnification which such individuals may have under the certificates of
incorporation or by-laws of the Company or any Affiliate, as a matter of law, or
otherwise, or of any power that the Company or any Affiliate may have to
indemnify such individual or hold such individual harmless.

 


(H)           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN,
AND ANY RULES AND REGULATIONS RELATING TO THE PLAN, SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND APPLICABLE FEDERAL LAW.


 


(I)            SEVERABILITY.  IF ANY PROVISION OF THE PLAN, ANY AWARD AGREEMENT
OR ANY AWARD IS OR BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY JURISDICTION, OR AS TO ANY PERSON OR AWARD, OR WOULD DISQUALIFY THE PLAN,
ANY AWARD AGREEMENT OR ANY AWARD UNDER ANY LAW DEEMED APPLICABLE BY THE
COMMITTEE, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO CONFORM TO
APPLICABLE LAWS, OR, IF IT CANNOT BE SO CONSTRUED OR DEEMED AMENDED WITHOUT, IN
THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE INTENT OF THE PLAN,
THE AWARD AGREEMENT OR THE AWARD, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH
JURISDICTION, PERSON OR AWARD, AND THE REMAINDER OF THE PLAN, SUCH AWARD
AGREEMENT AND SUCH AWARD SHALL REMAIN IN FULL FORCE AND EFFECT.


 


13

--------------------------------------------------------------------------------



 


(J)            NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES SHALL BE ISSUED OR
DELIVERED PURSUANT TO THE PLAN, ANY AWARD AGREEMENT OR ANY AWARD, AND THE
COMMITTEE SHALL DETERMINE WHETHER CASH, OTHER SECURITIES OR OTHER PROPERTY SHALL
BE PAID OR TRANSFERRED IN LIEU OF ANY FRACTIONAL SHARES, OR WHETHER SUCH
FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL BE CANCELED, TERMINATED OR
OTHERWISE ELIMINATED.


 


(K)           HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THE PLAN SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH HEADINGS SHALL
NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR
INTERPRETATION OF THE PLAN OR ANY PROVISION THEREOF.


 


 


DATE:  JULY 24, 2008


 


14

--------------------------------------------------------------------------------